                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CIVIL ACTION NO.


                                             )
CARLISE A. OGLESBY,                          )
                                             )
                        Plaintiff,           )
                                             )
               v.                            )              COMPLAINT
                                             )          (Jury Trial Demanded)
AT&T MOBILITY SERVICES, LLC.                 )
                                             )
                       Defendant.            )
                                             )


       Plaintiff, complaining of the Defendant, alleges and says:

                          I. INTRODUCTION AND JURISDICTION

       1. This is an action seeking legal and equitable relief under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000(e) et seq. ("Title VII"), the Civil Rights Act of 1866, as amended,

42 U.S.C. § 1981 ("§ 1981"). Plaintiff was discharged because of her race in violation of Title

VII and Section 1981.

       2.      Jurisdiction of the court is invoked pursuant to 28 U.S.C. § 1343, this being a

proceeding seeking to enforce rights and remedies secured by Title VII. Jurisdiction is also

conferred upon this court by 28 U.S.C. §1331.

       3.      Jurisdiction is further invoked pursuant to 28 U.S.C. §§2201 and 2202, this being

an action for declaratory judgment declaring illegal acts of Defendants complained of herein

which violate rights secured to the Plaintiff by Title VII.




       Case 3:20-cv-00691-RJC-DSC Document 1 Filed 12/11/20 Page 1 of 4
                                             II. PARTIES

       4.      Plaintiff is an African-American female resident of Mt. Holly, Gaston County,

North Carolina.

       5.      Defendant is engaged in the provision of communication services and in the sale of

communication services and products and is an employer within the meaning of Title VII.



                                             III. FACTS

       6.      Plaintiff was hired by Defendant in October, 2008 as a Sales Support

Representative. Throughout her employment with Defendant, she advanced to the position of In

Home Solutions Manager in 2018. In that capacity, she was responsible for a team of sales people

who sold products and services to customers. She was responsible for the team's production and

was responsible for reporting those sales.

       7.      On August 28, 2019, Plaintiff was terminated from her position for violating the

company policies and procedures regarding vendor supply devises.

       8.      Plaintiff denies that she violated the Company's policies with respect to vendor

supply devises. Plaintiff is aware that her white counterparts have given discounts on equipment,

used vendor supply devices for personal use or other use and waived activation fees without

suffering any disciplinary consequences. Further, Plaintiff is aware that white employees who

report in the same chain of command as she does have engaged in fraudulent practices, but have

not been terminated or otherwise, to her knowledge, disciplined by the Company.

       9.      During her employment, Plaintiff had a good employment record, including

satisfactory and above satisfactory evaluations. She had never received any previous disciplinary

actions. Defendant did not follow its progressive disciplinary policy.




       Case 3:20-cv-00691-RJC-DSC Document 1 Filed 12/11/20 Page 2 of 4
                                   IV. CLAIMS FOR RELIEF

                           First Cause of Action: Race Discrimination

          10.    Plaintiff hereby realleges paragraphs 1 through 9 above and incorporates the same

herein.

          11.    Plaintiff was discharged from her employment because of her race. Similarly

situated white employees who have engaged in the same or similar behavior as that of which

Plaintiff was accused have not been terminated despite them reporting through the same managers

or chain of control as Plaintiff Defendant's actions violate Title VII and Section 1981.

          12.    Plaintiff has suffered economic and emotional distress as a result of Defendant's

actions. She is entitled to compensatory damages to compensate her for the harm caused by

Defendant's action.



       V. EXHAUSTION OF ADMINISTRATIVE REMEDIES (DO NOT NEED IF
                    COMPLAINT IS ONLY SECTION 1981)

          13. Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission on December 12, 2019, EEOC Charge 430-2019-02930. The Equal Employment

Opportunity Commission issued Plaintiff a dismissal and notice of rights on September 12, 2020.

Plaintiff is filing this Complaint within ninety (90) days of the date of the receipt of the Right to

Sue letter, has complied with all jurisdictional requirements of Title VII, and has exhausted all

administrative prerequisites to instituting this proceeding.

                                  VI. JURY TRIAL DEMAND

          14.   Plaintiff hereby demands a trial by jury.




          Case 3:20-cv-00691-RJC-DSC Document 1 Filed 12/11/20 Page 3 of 4
                                   VII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that the discrimination be remedied in full and that the

court, after a jury trial:

       a.       Declare the actions complained of herein to be illegal;

        b.      Issue an injunction enjoining the Defendant, its agents, employees, successors,

                attorneys and those acting in concert or participation with the Defendants and at its

                direction from engaging in the unlawful practices set forth herein and any other

                employment practice shown to be in violation of Title VII and Section 1981.

       c.       Award Plaintiff compensatory damages for pain and suffering and infliction of emotional

                distress;

       d.       Award Plaintiff her costs and expenses in this action, including reasonable attorney's

                fees, other litigation expenses; and

       e.       Grant such other and further relief as may be just and necessary to afford

                complete relief to Plaintiff

        This 11th day of December, 2020.

                                                /s/ Geraldine Sumter
                                                Geraldine Sumter
                                                N. C. Bar No. 11107
                                                Ferguson Chambers & Sumter, P.A.
                                                309 East Morehead Street, Suite 110
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 375-8461
                                                Facsimile: (980) 938-4867
                                                Email: gsumter(cUergusonsumtencom

                                                Attorney for Plaintiff




       Case 3:20-cv-00691-RJC-DSC Document 1 Filed 12/11/20 Page 4 of 4
